Case 3:11-cv-05479-PGS-LHG Document 631 Filed 11/06/19 Page 1 of 2 PageID: 12014



                                       UNITED STATES DISTRICT COURT
                                           DISTRICT OF NEW JERSEY
                                               (609) 989-0508

           CHAMBERS OF                                                 Clarkson Fisher Building and
         PETER G. SHERIDAN                                                   U.S. Courthouse
             JUDGE                                                          402 East State Street
                                                                             Trenton, NJ 08608


  TO:            Counsel of Record

  FROM:          Peter G. Sheridan, U.S.D.J.

  DATE:          November 6, 2019

  RE:            In Re: Effexor XR Antitrust Litigation, 1 l-cv-5479 (PGS)(LHG)
                 Case Management Conference Agenda


          Since we have not discussed the management of the case in a while, it is appropriate to

  meet and review the progress of the litigation. The status conference shall occur on February 4,

  2020 at 11:00 a.m. in my courtroom. Attendance by counsel is not mandatory; but anyone who

  is arguing or wishes to be heard should attend. Other counsel may attend by telephone. Mr.

  Pearlman and Ms. Walsh should al-range the logistics of the call.

         Prior to the conference, lead counsel for the Plaintiffs and Defendants should confer and

 develop an agenda for the status conference. This applies to direct purchasers, indirect purchasers

 and opt-outs. The agenda must be filed by December 1, 2019. Thereafter, any attorney may

 submit any other additional issues.    Such submissions shall be filed by January 2, 2020.

         The Court is open to discussing any subject; but the agenda should include (a) an update

 on the progress of discovery; (b) the status of the effectiveness of the Special Master; (c) a

 timeframe and procedure for mediation and settlement discussions; (d) administrative issues; and

 (e) any issues concerning professional civility.
Case 3:11-cv-05479-PGS-LHG Document 631 Filed 11/06/19 Page 2 of 2 PageID: 12015



         In particular, the Court requests a list of the substantive issues that it must decide prior to

  trial, and if practicable, to then prioritize discovery so a motion may be addressed earlier in time.




                                                  -2-
